OPINION and ORDER
JAMES E. DOYLE, District Judge.
On October 6, 1972, defendant moved for an order permitting him to inspect the Selective Service System files (cover sheets) for registrants Hindi, Gilbert-son, Miller, and Mundt, and for any and all other registrants who might fall into a certain described category. On October 31, 1972, defendant’s attorney submitted an affidavit in support of the *228October 6, 1972, motion, undertaking to show a particularized need for access to the Miller cover sheet.
On October 31, 1972, defendant moved for an order permitting him to inspect the cover sheet for registrant Ekdahl; the said motion is supported by an affidavit by defendant’s attorney undertaking to show a particularized need for access to the Ekdahl cover sheet.
32 C.F.R. § 1606.31 et seq. governs the question of who may have access to the Selective Service records in question. Under these regulations, this defendant is not entitled to access to the cover sheets of other registrants. There is good reason to maintain the confidentiality of such individual registrants’ records in view of the personal data, medical and otherwise, which they contain. I cannot say that the regulations are invalid.
Accordingly, upon the basis of the entire record in this case in this court, it is hereby ordered that defendant’s motions for discovery, filed October 6, 1972, and October 31, 1972, are denied.